DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed January 4, 2021.
In view of the Remarks filed January 4, 2021, the objection to claim 15 previously presented in the Office Action sent October 2, 2020 has been withdrawn.
In view of the Amendments to the Claims filed January 4, 2021, the rejections of claims 1-20 under 35 U.S.C. 112(b) previously presented in the Office Action sent October 2, 2020 have been withdrawn.
In view of the Amendments to the Claims filed January 4, 2021, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent October 2, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 recite, “rendering the formed thin-film based thermoelectric module flexible…the rendered flexibility of the formed thin-film based thermoelectric module enabling the formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element from which the formed thin-film based thermoelectric module is configured to derive thermoelectric power such that the formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular surface of the system element following wrapping and bending thereof around the at least one of: the curved and the irregular surface of the system element”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the step of rendering the formed thin-film based thermoelectric module flexible…the rendered flexibility of the formed thin-film based thermoelectric module enabling the formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element from which the formed thin-film based thermoelectric module is configured to derive thermoelectric power such that the formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular 
The specification teaches rendering flexibility of the formed thin-film based thermoelectric module enabling the formed thin-film based thermoelectric module to be completely wrappable and bendable around a system element (see original claim 1 and 15), but does not discuss, describe, or depict the full scope of the claimed step of rendering flexibility of the formed thin-film based thermoelectric module enabling the formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element. The specification does not teach any step of rendering flexibility to be completely wrappable and bendable around at least one of: a curved and an irregular surface.
The specification does not teach any step of rendering flexibility such that the thermoelectric module conforms to the at least one of: the curved surface and the irregular surface following wrapping and being thereof around the at least one of: the curved surface and the irregular surface. 
The specification does not discuss or describe any step of wrapping and bending around at least one of: a curved surface and an irregular surface followed by the formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular surface. Dependent claims are rejected for dependency. 
Claim 8 recites, “additionally rendering the encapsulated formed thin-film based thermoelectric module flexible…the additionally rendered flexibility of the encapsulated formed thin-film based thermoelectric module enabling the encapsulated formed thin-film based thermoelectric module to be completely wrappable and bendable around at 
The specification, as originally filed, does not evidence applicant had in possession an invention including the step of additionally rendering the encapsulated formed thin-film based thermoelectric module flexible…the additionally rendered flexibility of the encapsulated formed thin-film based thermoelectric module enabling the encapsulated formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element from which the encapsulated formed thin-film based thermoelectric module is configured to derive thermoelectric power such that the formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular surface of the system element following wrapping and bending thereof around the at least one of: the curved and the irregular surface of the system element.
The specification teaches additionally rendering flexibility of the encapsulated formed thin-film based thermoelectric module enabling the encapsulated formed thin-film based thermoelectric module to be completely wrappable and bendable around a system element (see original claim 8), but does not discuss, describe, or depict the full scope of the claimed step of additionally rendering flexibility of the encapsulated formed thin-film based thermoelectric module enabling the encapsulated formed thin-film based an irregular surface of a system element. The specification does not teach any step of rendering flexibility to be completely wrappable and bendable around at least one of: a curved and an irregular surface.
The specification does not teach any step of additionally rendering flexibility such that the encapsulated thermoelectric module conforms to the at least one of: the curved surface and the irregular surface following wrapping and being thereof around the at least one of: the curved surface and the irregular surface. 
The specification does not discuss or describe any step of wrapping and bending around at least one of: a curved surface and an irregular surface followed by the encapsulated formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular surface. Dependent claims are rejected for dependency.
Claim 17 recites, “the second surface being directly below the first surface, facing away from the sputter deposited first cluster and sputter deposited second cluster and farthest away from the sputter deposited first cluster and sputter deposited second cluster”.
However, claim 17 depends on claim 15 which already requires “sputter depositing a first cluster…on each of a first surface and a second surface” and “sputter depositing a second cluster…on the each of a first surface and a second surface”.
The specification, as originally filed, does not evidence applicant had in possession an invention including sputter depositing a first cluster on each of a first surface and a second surface and sputter depositing a second cluster on the each of a first surface and a second surface and at the same time the second surface being directly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “the second surface being directly below the first surface, facing away from the sputter deposited first cluster and sputter deposited second cluster and farthest away from the sputter deposited first cluster and sputter deposited second cluster”.
However, claim 17 depends on claim 15 which already requires “sputter depositing a first cluster…on each of a first surface and a second surface” and “sputter depositing a second cluster…on the each
It is unclear as to steps of the method are encompassed by the phrase “the second surface being directly below the first surface, facing away from the sputter deposited first cluster and sputter deposited second cluster and farthest away from the sputter deposited first cluster and sputter deposited second cluster” and what steps of the claimed method are specifically excluded by the phrase “the second surface being directly below the first surface, facing away from the sputter deposited first cluster and sputter deposited second cluster and farthest away from the sputter deposited first cluster and sputter deposited second cluster” because it is unclear how the second surface can be facing away from the sputter deposited first cluster and sputter deposited second cluster and at the same time also have the sputter deposited first cluster and the sputter deposited second cluster and because it is unclear how the second surface can be the farthest away from the sputter deposited first cluster and sputter deposited second cluster and at the same time also have the sputter deposited first cluster and sputter deposited second cluster.
Claim 17 recites the limitation "the sputter deposited first cluster and the sputter deposited second cluster" on line 11.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one previously recited sputter deposited first cluster and sputter deposited second cluster (see line 2-4 of claim 15 requiring “sputter depositing a first cluster…on each of a first surface and a second surface” and see line 10-12 of claim 1 requiring “sputter depositing a second cluster…on the each of a first surface and a second surface”), it is unclear as to which of the first cluster on the first surface and first cluster on the second surface and unclear as to which of the second cluster on the first the sputter deposited first cluster and the sputter deposited second cluster” recited on line 11 of claim 17 is referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of DeSteese et al. (U.S. Pub. No. 2008/0173537 A1).
With regard to claim 1, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
sputter depositing a first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on a first surface of a flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on a top surface of substrate 208; see [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on the top surface of substrate 208 of Fig. 2; as depicted in annotated Fig. 3 below, a sputter deposited first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on a first top surface of flexible substrate 208)

    PNG
    media_image1.png
    627
    724
    media_image1.png
    Greyscale

Annotated Fig. 3
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”), and
the pairs of the first cluster being electrically connected to one another in one of: a first series and a first parallel (such as depicted in Fig. 3 and annotated Fig. 3 above, the cited pairs of the first cluster being electrically connected to one another in a first series);
sputter depositing a second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the first [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on the top surface of substrate 208 of Fig. 2; as depicted in annotated Fig. 3 above, a sputter deposited second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the first top surface of flexible substrate 208) 
the pairs of the second cluster being electrically connected to one another in one of: a second series and a second parallel (such as depicted in Fig. 3 and annotated Fig. 3 above, the cited pairs of the second cluster being electrically connected to one another in a second series);
electrically connecting the sputter deposited first cluster and the sputter deposited second cluster in one of: a third series and a fourth parallel across the first surface to form a thin-film based thermoelectric module (as depicted in Fig. 3 and annotated Fig. 3’ below, the cited sputter deposited first cluster and the sputter deposited second cluster electrically connected in a third series across the cited first top surface of flexible substrate 208 to form a thin-film based thermoelectric module 200); and

    PNG
    media_image2.png
    555
    730
    media_image2.png
    Greyscale

Annotated Fig. 3’
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited first cluster and the sputter deposited second cluster (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited first cluster and the sputter deposited 

Kasichainula does not disclose the rendered flexibility of the formed thin-film based thermoelectric module enabling the formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element from which the formed thin-film based thermoelectric module is configured to derive thermoelectric power such that the formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular surface of the system element following wrapping and bending thereof around the at least one of: the curved and the irregular surface of the system element.
However, Desteese et al. discloses a method (see Abstract) and discloses rendering a formed thin-film based thermoelectric module flexible (see Fig. 5 depicting a formed thin-film based thermoelectric module, corresponding to an array of modules 235 deposited on flexible substrate 240, rendered flexible), the rendered flexibility of the formed thin-film based thermoelectric module enabling the formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element from which the formed thin-film based thermoelectric module is configured to derive thermoelectric power (such as completely wrappble and bendable around the curved surface of system element 280, Fig. 5) such that the formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular surface of the system element following wrapping and bending thereof around the at least one of: the curved and the irregular surface of the 
DeSteese et al. teaches the wrappable and bendable design allows for smaller TE power sources without sacrificing power output.   
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula to include the wrappable and bendable application of DeSteese et al., specifically around a curved surface, because it would have allowed for smaller TE power sources without sacrificing power output.
With regard to claim 3, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
sputter depositing a first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another a first surface of a flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on substrate 208; see [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on substrate 208 of Fig. 2; as depicted in annotated Fig. 3’’ below, a sputter deposited first cluster of pairs of N-type thermoelectric legs and 

    PNG
    media_image3.png
    606
    892
    media_image3.png
    Greyscale

Annotated Fig. 3’’
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”), and
the pairs of the first cluster being electrically connected to one another in one of: a first series and a first parallel (such as depicted in Fig. 3 and annotated Fig. 3’’
sputter depositing a second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the first surface of the flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on the top surface of substrate 208; see [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on the top surface of substrate 208 of Fig. 2; as depicted in annotated Fig. 3’’ above, a sputter deposited second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the cited first top side surface of flexible substrate 208) 
the pairs of the second cluster being electrically connected to one another in one of: a second series and a second parallel (such as depicted in Fig. 3 and annotated Fig. 3’’ above, the cited pairs of the second cluster being electrically connected to one another in a second series);
electrically connecting the sputter deposited first cluster and the sputter deposited second cluster in one of: a third series and a fourth parallel across the first surface to form a thin-film based thermoelectric module (as depicted in Fig. 3 and annotated Fig. 3’ below, the cited sputter deposited first cluster and the sputter deposited second cluster electrically connected in a third series across the 

    PNG
    media_image2.png
    555
    730
    media_image2.png
    Greyscale

Annotated Fig. 3’
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited first cluster and the sputter deposited second cluster (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication 
sputter depositing a third cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another a second surface of the flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on substrate 208; see [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on substrate 208 of Fig. 2; as depicted in annotated Fig. 3’’ above, a sputter deposited third cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the bottom side surface of substrate 208 cited to read on the claimed “a second surface”), 
the pairs of the third cluster being electrically connected to one another in one of: a third series and a third parallel (such as depicted in Fig. 3 and annotated Fig. 3’’
the first surface and the second surface being two different surfaces of the flexible substrate (such as depicted in annotated Fig. 3’’ above, the cited first surface and the cited second surface are surfaces which are located in physically different locations supporting different thermoelectric cells which is cited to read on the claimed “being two different surfaces of the flexible substrate” as they form two different surfaces, a top side surface and a bottom side surface, which are located in physically different locations supporting different thermoelectric cells),
with the second surface being directly below the first surface (such as depicted in annotated Fig. 3’’ above, the cited second surface, recall the bottom side surface, is directly below the cited first surface in the orientation depicted in Fig. 3),
facing away from the sputter deposited first cluster and the sputter deposited second cluster (such as depicted in annotated Fig. 3’’ above, the cited second surface is cited to read on the claimed “facing away from the sputter deposited first cluster and the sputter deposited second cluster” because the bottom side surface faces away from the cited sputter deposited first cluster on the cited first surface and faces away from the cited sputter deposited second cluster on the cited first surface) and
farthest away from the sputter deposited first cluster and the sputter deposited second cluster along a dimensional thickness of the flexible substrate (such as depicted in annotated Fig. 3’’ above, the cited second surface is cited to read on the claimed “farthest away from the sputter deposited first cluster and the 
in contrast to the first surface that directly faces the sputter deposited first cluster and the sputter deposited second cluster (such as depicted in annotated Fig. 3’’ above, the cited first surface is cited to read on the claimed “directly faces the sputter deposited first cluster and the sputter deposited second cluster” because it faces and directly interfaces the cited sputter deposited first cluster and the cited sputter deposited second cluster which are formed on the cited first surface) and
is closest to the sputter deposited first cluster and the sputter deposited second cluster along the dimensional thickness of the flexible substrate (such as depicted in annotated Fig. 3’’
sputter depositing a fourth cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the second surface of the flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on the top surface of substrate 208; see [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on the top surface of substrate 208 of Fig. 2; as depicted in annotated Fig. 3’’ above, a sputter deposited fourth cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the cited second bottom side surface of flexible substrate 208), 
the pairs of the fourth cluster being electrically connected to one another in one of: a fourth series and a fourth parallel (such as depicted in Fig. 3 and annotated Fig. 3’’ above, the cited pairs of the fourth cluster being electrically connected to one another in a fourth series); and
electrically connecting the sputter deposited third cluster and the sputter deposited fourth cluster in one of: a sixth series and a sixth parallel to form a double-sided configuration of the formed thin-film based thermoelectric module (as depicted in annotated Fig. 3‘’’ below, the cited sputter deposited third cluster and the cited sputter deposited fourth cluster are electrically connected in a sixth series and cited to read on the claimed “to form a double-sided configuration of 

    PNG
    media_image4.png
    492
    826
    media_image4.png
    Greyscale

Annotated Fig. 3’’’

Kasichainula does not disclose the rendered flexibility of the formed thin-film based thermoelectric module enabling the formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element from which the formed thin-film based thermoelectric module is configured to derive thermoelectric power such that the formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular surface of the system element following wrapping and bending thereof around the at least one of: the curved and the irregular surface of the system element.
However, Desteese et al. discloses a method (see Abstract) and discloses rendering a formed thin-film based thermoelectric module flexible (see Fig. 5 depicting a 
DeSteese et al. teaches the wrappable and bendable design allows for smaller TE power sources without sacrificing power output.   
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula to include the wrappable and bendable application of DeSteese et al., specifically around a curved surface, because it would have allowed for smaller TE power sources without sacrificing power output.
With regard to claim 8, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
sputter depositing a first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on a first surface of a flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on a top surface of substrate 208; see [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on the top surface of substrate 208 of Fig. 2; as depicted in annotated Fig. 3 below, a sputter deposited first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on a first top surface of flexible substrate 208)

    PNG
    media_image1.png
    627
    724
    media_image1.png
    Greyscale

Annotated Fig. 3
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”), and
the pairs of the first cluster being electrically connected to one another in one of: a first series and a first parallel (such as depicted in Fig. 3 and annotated Fig. 3 above, the cited pairs of the first cluster being electrically connected to one another in a first series);
sputter depositing a second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the first [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on the top surface of substrate 208 of Fig. 2; as depicted in annotated Fig. 3 above, a sputter deposited second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the first top surface of flexible substrate 208) 
the pairs of the second cluster being electrically connected to one another in one of: a second series and a second parallel (such as depicted in Fig. 3 and annotated Fig. 3 above, the cited pairs of the second cluster being electrically connected to one another in a second series);
electrically connecting the sputter deposited first cluster and the sputter deposited second cluster in one of: a third series and a fourth parallel across the first surface to form a thin-film based thermoelectric module (as depicted in Fig. 3 and annotated Fig. 3’ below, the cited sputter deposited first cluster and the sputter deposited second cluster electrically connected in a third series across the cited first top surface of flexible substrate 208 to form a thin-film based thermoelectric module 200); 

    PNG
    media_image2.png
    555
    730
    media_image2.png
    Greyscale

Annotated Fig. 3’
encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto (see [0089] teaching encapsulating with EVA, which is an elastomer, which is cited to read on the claimed “encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto” as it renders, or causes to become, some the flexibility of the encapsulated module)
additionally rendering the encapsulated formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the encapsulated formed thin-film based thermoelectric module including the sputter deposited first cluster and the sputter deposited second cluster (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “additionally rendering the encapsulated formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the encapsulated formed thin-film based thermoelectric module including the sputter deposited first cluster and the sputter deposited second cluster” because it is rendered, or cased to become, flexible based on the cited sputtering deposited first and second clusters).

Kasichainula does not disclose the additionally rendered flexibility of the encapsulated formed thin-film based thermoelectric module enabling the encapsulated formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element from which the encapsulated formed thin-film based thermoelectric module is configured to derive thermoelectric power such that the encapsulated formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular surface of the system element following wrapping and bending thereof around the at least one of: the curved and the irregular surface of the system element.
However, Desteese et al. discloses a method (see Abstract) and discloses rendering a formed thin-film based thermoelectric module flexible (see Fig. 5 depicting a formed thin-film based thermoelectric module, corresponding to an array of modules 235 deposited on flexible substrate 240, rendered flexible), the rendered flexibility of the 
DeSteese et al. teaches the wrappable and bendable design allows for smaller TE power sources without sacrificing power output.   
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula to include the wrappable and bendable application of DeSteese et al., specifically around a curved surface, because it would have allowed for smaller TE power sources without sacrificing power output.
With regard to claim 10, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
sputter depositing a first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another a first surface of a flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on substrate 208 of Fig. 2; as depicted in annotated Fig. 3’’ below, a sputter deposited first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the top side surface of substrate 208 cited to read on the claimed “a first surface”)

    PNG
    media_image3.png
    606
    892
    media_image3.png
    Greyscale

Annotated Fig. 3’’
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, [0041] exemplifying “aluminum foil”), and
the pairs of the first cluster being electrically connected to one another in one of: a first series and a first parallel (such as depicted in Fig. 3 and annotated Fig. 3’’ above, the cited pairs of the first cluster being electrically connected to one another in a first series);
sputter depositing a second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the first surface of the flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on the top surface of substrate 208; see [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on the top surface of substrate 208 of Fig. 2; as depicted in annotated Fig. 3’’ above, a sputter deposited second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the cited first top side surface of flexible substrate 208) 
the pairs of the second cluster being electrically connected to one another in one of: a second series and a second parallel (such as depicted in Fig. 3 and annotated Fig. 3’’
electrically connecting the sputter deposited first cluster and the sputter deposited second cluster in one of: a third series and a fourth parallel across the first surface to form a thin-film based thermoelectric module (as depicted in Fig. 3 and annotated Fig. 3’ below, the cited sputter deposited first cluster and the sputter deposited second cluster electrically connected in a third series across the cited first top surface of flexible substrate 208 to form a thin-film based thermoelectric module 200); 

    PNG
    media_image2.png
    555
    730
    media_image2.png
    Greyscale

Annotated Fig. 3’
encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto (see [0089] teaching encapsulating with EVA, which is an elastomer, which is cited to read on the claimed “encapsulating the formed thin-film based thermoelectric module with an elastomer to render the 
additionally rendering the encapsulated formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the encapsulated formed thin-film based thermoelectric module including the sputter deposited first cluster and the sputter deposited second cluster (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “additionally rendering the encapsulated formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the encapsulated formed thin-film based thermoelectric module including the sputter deposited first cluster and the sputter deposited second cluster” because it is rendered, or cased to become, flexible based on the cited sputtering deposited first and second clusters). Kasichainula discloses further comprising: 
sputter depositing a third cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another a second surface of the flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on substrate 208 of Fig. 2; as depicted in annotated Fig. 3’’ above, a sputter deposited third cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the bottom side surface of substrate 208 cited to read on the claimed “a second surface”), 
the pairs of the third cluster being electrically connected to one another in one of: a third series and a third parallel (such as depicted in Fig. 3 and annotated Fig. 3’’ above, the cited pairs of the third cluster being electrically connected to one another in a third series), and
the first surface and the second surface being two different surfaces of the flexible substrate (such as depicted in annotated Fig. 3’’ above, the cited first surface and the cited second surface are surfaces which are located in physically different locations supporting different thermoelectric cells which is cited to read on the claimed “being two different surfaces of the flexible substrate” as they form two different surfaces, a top side surface and a bottom side surface, which are located in physically different locations supporting different thermoelectric cells),
with the second surface being directly below the first surface (such as depicted in annotated Fig. 3’’
facing away from the sputter deposited first cluster and the sputter deposited second cluster (such as depicted in annotated Fig. 3’’ above, the cited second surface is cited to read on the claimed “facing away from the sputter deposited first cluster and the sputter deposited second cluster” because the bottom side surface faces away from the cited sputter deposited first cluster on the cited first surface and faces away from the cited sputter deposited second cluster on the cited first surface) and
farthest away from the sputter deposited first cluster and the sputter deposited second cluster along a dimensional thickness of the flexible substrate (such as depicted in annotated Fig. 3’’ above, the cited second surface is cited to read on the claimed “farthest away from the sputter deposited first cluster and the sputter deposited second cluster along a dimensional thickness of the flexible substrate” because it includes a portion, such as the bottom most oriented portion of the cited second surface in the orientation depicted in Fig. 3, being the farthest away from the cited sputter deposited first cluster the cited sputter deposited second cluster on the cited first surface along a dimensional thickness of the flexible substrate, such as the vertically oriented thickness, or distance between opposite sides of something),
in contrast to the first surface that directly faces the sputter deposited first cluster and the sputter deposited second cluster (such as depicted in annotated Fig. 3’’ above, the cited first surface is cited to read on the claimed “directly faces the sputter deposited first cluster and the sputter deposited second cluster” because it faces and directly interfaces the cited sputter deposited first cluster and 
is closest to the sputter deposited first cluster and the sputter deposited second cluster along the dimensional thickness of the flexible substrate (such as depicted in annotated Fig. 3’’ above, the cited first surface is cited to read on the claimed “is closest to the sputter deposited first cluster and the sputter deposited second cluster along the dimensional thickness of the flexible substrate” as it is the closest, relative to the second surface, surface to the cited sputter deposited first cluster and the cited sputter deposited second cluster along the cited dimensional thickness of the flexible substrate);
sputter depositing a fourth cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the second surface of the flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on the top surface of substrate 208; see [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on the top surface of substrate 208 of Fig. 2; as depicted in annotated Fig. 3’’
the pairs of the fourth cluster being electrically connected to one another in one of: a fourth series and a fourth parallel (such as depicted in Fig. 3 and annotated Fig. 3’’ above, the cited pairs of the fourth cluster being electrically connected to one another in a fourth series); and
electrically connecting the sputter deposited third cluster and the sputter deposited fourth cluster in one of: a sixth series and a sixth parallel to form a double-sided configuration of the formed thin-film based thermoelectric module (as depicted in annotated Fig. 3‘’’ below, the cited sputter deposited third cluster and the cited sputter deposited fourth cluster are electrically connected in a sixth series and cited to read on the claimed “to form a double-sided configuration of the formed thin-film based thermoelectric module” because it forms a double-side configuration, top side and bottom side both having thermoelectric cells, of the formed thin-film based thermoelectric module).

    PNG
    media_image4.png
    492
    826
    media_image4.png
    Greyscale

Annotated Fig. 3’’’


However, Desteese et al. discloses a method (see Abstract) and discloses rendering a formed thin-film based thermoelectric module flexible (see Fig. 5 depicting a formed thin-film based thermoelectric module, corresponding to an array of modules 235 deposited on flexible substrate 240, rendered flexible), the rendered flexibility of the formed thin-film based thermoelectric module enabling the formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element from which the formed thin-film based thermoelectric module is configured to derive thermoelectric power (such as completely wrappble and bendable around the curved surface of system element 280, Fig. 5) such that the formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular surface of the system element following wrapping and bending thereof around the at least one of: the curved and the irregular surface of the system element (such as depicted in Fig. 5, following the wrapping and bending thereof 
DeSteese et al. teaches the wrappable and bendable design allows for smaller TE power sources without sacrificing power output.   
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula to include the wrappable and bendable application of DeSteese et al., specifically around a curved surface, because it would have allowed for smaller TE power sources without sacrificing power output.
With regard to claim 15, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
sputter depositing a first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on each of a first surface and a second surface of a flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on substrate 208; see [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on substrate 208 of Fig. 2; as depicted in annotated Fig. 3’’’’ below, a sputter deposited first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the top side surface 

    PNG
    media_image5.png
    426
    597
    media_image5.png
    Greyscale

Annotated Fig. 3’’’’
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”), and
the pairs of the first cluster being electrically connected to one another in one of: a first series and a first parallel (such as depicted in Fig. 3 and annotated Fig. 3’’
sputter depositing a second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on each of the first surface and the second surface of the flexible substrate (see, for example, Fig. 2 depicting pairs of N-type cells and P-type cells 202/204, cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs as they form vertically standing structures including N-type and P-type thermoelectric elements, formed on the top surface of substrate 208; see [0039] teaching “sputtering” thermoelectric materials; see Fig. 3 depicting a schematic view of the electrical connection of the pairs of N-type cells and P-type cells 202/204 formed on the top surface of substrate 208 of Fig. 2; as depicted in annotated Fig. 3’’’’ above, a sputter deposited second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the cited first top side surface of flexible substrate 208 and on the cited second bottom side surface of flexible substrate 208) 
the pairs of the second cluster being electrically connected to one another in one of: a second series and a second parallel (such as depicted in Fig. 3 and annotated Fig. 3’’’’ above, the cited pairs of the second cluster being electrically connected to one another in a second series);
electrically connecting the sputter deposited first cluster on the each of the first surface and the second surface and the sputter deposited second cluster on the each of the first surface and the second surface in one of : a third series and a third parallel across the each of the first surface and the second surface to form a thin-film based thermoelectric module (as depicted in Fig. 3 and annotated Fig. 3’’’’’ 

    PNG
    media_image6.png
    394
    523
    media_image6.png
    Greyscale

Annotated Fig. 3’’’’’
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited first cluster and the sputter deposited second cluster (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested 

Kasichainula does not disclose the rendered flexibility of the formed thin-film based thermoelectric module enabling the formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element from which the formed thin-film based thermoelectric module is configured to derive thermoelectric power such that the formed thin-film based thermoelectric module conforms to the at least one of: the curved and the irregular surface of the system element following wrapping and bending thereof around the at least one of: the curved and the irregular surface of the system element.
However, Desteese et al. discloses a method (see Abstract) and discloses rendering a formed thin-film based thermoelectric module flexible (see Fig. 5 depicting a formed thin-film based thermoelectric module, corresponding to an array of modules 235 deposited on flexible substrate 240, rendered flexible), the rendered flexibility of the formed thin-film based thermoelectric module enabling the formed thin-film based thermoelectric module to be completely wrappable and bendable around at least one of: a curved and an irregular surface of a system element from which the formed thin-film 
DeSteese et al. teaches the wrappable and bendable design allows for smaller TE power sources without sacrificing power output.   
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula to include the wrappable and bendable application of DeSteese et al., specifically around a curved surface, because it would have allowed for smaller TE power sources without sacrificing power output.
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of DeSteese et al. (U.S. Pub. No. 2008/0173537 A1), as applied to claims 1, 3, 8, 10, and 15 above, and in further view of Edwards (U.S. Pub. No. 2011/0023929 A1).
With regard to claims 2, 9, and 16, independent claims 1, 8, and 15 are obvious over Kasichainula in view of DeSteese et al. under 35 U.S.C. 103 as discussed above.
Kasichainula teaches first and second clusters of series connected pairs of n-type and p-type thermoelectric legs which are connected together in an additional, third series 
However, Edwards teaches a method (see Abstract) and teaches clusters of series connected thermoelectric modules 308, 306, 304, and 302 can additionally be connected by an additional parallel connection connecting first positive terminals of each cluster to a common positive terminal “V+” and connecting second negative terminals of each cluster to a common negative terminal “V-“ in which the cited common positive and negative terminals are structurally capable of being utilized as output terminals of the module (see Fig. 6 and [0030]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the third series electrical connection arrangement of Kasichainula for the parallel electrical connection arrangement of Edwards because the simple substitution of a known element known in the art to perform the same function, in the instant case an additional electrical connection arrangement for electrical connection of clusters of series connected thermoelectric junctions, supports a prima facie obviousness determination (see MPEP 2143 B).
Claims 4, 5, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of DeSteese et al. (U.S. Pub. No. 2008/0173537 A1), as applied to claims 1, 3, 8, 10, and 15 above, and in further view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1).
With regard to claim 4, independent claim 1 is obvious over Kasichainula in view of DeSteese et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate, (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate) 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and etching thereof (see Fig. 2; see [0053]; see [0118]
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]), and 
a layer of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs if of the pairs of the first cluster and the pairs of the second cluster having a dimensional thickness less than or equal to 25 µm (see [0012] teaching “no thicker than 5 microns” which is cited to read on the claimed “less than or equal to 25 µm” because it includes values within the claimed range of less than or equal to 25 µm).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
However, the thickness of the electrically conductive pads, the leads and the terminals is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since 
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the 
Kasichainula, as modified above, does not teach wherein the thin-film based thermoelectric module is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claim 5, independent claim 1 is obvious over Kasichainula in view of DeSteese et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising
encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto (see [0089] teaching encapsulating with EVA, which is an elastomer, which is cited to read on the claimed “encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto” as it renders, or causes to become, some the flexibility of the encapsulated module). 

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claims 11 and 12, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate, (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate) 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a 
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]), and 
a layer of the encapsulated formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs if of the pairs of the first cluster and the pairs of the second cluster having a dimensional thickness less than or equal to 25 µm (see [0012] teaching “no thicker than 5 microns” which is cited to read on the claimed “less than or equal to 25 µm” because it includes values within the claimed range of less than or equal to 25 µm).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
However, the thickness of the electrically conductive pads, the leads and the terminals is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive 
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Kasichainula, as modified above, does not teach wherein the encapsulated formed thin-film based thermoelectric module is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the encapsulated formed thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulated formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claim 17, independent claim 15 is obvious over Kasichainula in view of DeSteese et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
the first surface and the second surface being two different surfaces of the flexible substrate (such as depicted in annotated Fig. 3’’’’ above, the cited first surface and the cited second surface are surfaces which are located in physically different locations supporting different thermoelectric cells which is cited to read on the claimed “being two different surfaces of the flexible substrate” as they 
with the second surface being directly below the first surface (such as depicted in annotated Fig. 3’’’’ above, the cited second surface, recall the bottom side surface, is directly below the cited first surface in the orientation depicted in Fig. 3),
facing away from the sputter deposited first cluster and the sputter deposited second cluster (such as depicted in annotated Fig. 3’’’’ above, the cited second surface is cited to read on the claimed “facing away from the sputter deposited first cluster and the sputter deposited second cluster” because the bottom side surface faces away from the cited top most sputter deposited first cluster on the cited first surface and faces away from the cited top most sputter deposited second cluster on the cited first surface) and
farthest away from the sputter deposited first cluster and the sputter deposited second cluster along a dimensional thickness of the flexible substrate (such as depicted in annotated Fig. 3’’’’ above, the cited second surface is cited to read on the claimed “farthest away from the sputter deposited first cluster and the sputter deposited second cluster along a dimensional thickness of the flexible substrate” because it includes a portion, such as the bottom most oriented portion of the cited second surface in the orientation depicted in Fig. 3, being the farthest away from the cited top most sputter deposited first cluster the cited top most sputter deposited second cluster on the cited first surface along a dimensional 
in contrast to the first surface that directly faces the sputter deposited first cluster and the sputter deposited second cluster (such as depicted in annotated Fig. 3’’’’ above, the cited first surface is cited to read on the claimed “directly faces the sputter deposited first cluster and the sputter deposited second cluster” because it faces and directly interfaces the cited top most sputter deposited first cluster and the cited top most sputter deposited second cluster which are formed on the cited first surface) and
is closest to the sputter deposited first cluster and the sputter deposited second cluster along the dimensional thickness of the flexible substrate (such as depicted in annotated Fig. 3’’’’ above, the cited first surface is cited to read on the claimed “is closest to the sputter deposited first cluster and the sputter deposited second cluster along the dimensional thickness of the flexible substrate” as it is the closest, relative to the second surface, surface to the cited top most sputter deposited first cluster and the cited top most sputter deposited second cluster along the cited dimensional thickness of the flexible substrate);
printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate, (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); 
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]), and 
a layer of the encapsulated formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs if of the pairs of the first cluster and the pairs of the second cluster having a dimensional thickness less than or equal to 25 µm (see [0012] teaching “no thicker than 5 microns” which is cited to read on the claimed “less than or equal to 25 µm” because it includes values within the claimed range of less than or equal to 25 µm).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
However, the thickness of the electrically conductive pads, the leads and the terminals is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for bending or deforming of the module. 
Kasichainula, as modified above, does not teach wherein the encapsulated formed thin-film based thermoelectric module is less than or equal to 100 µm in dimensional thickness.
[0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the encapsulated formed thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulated formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claim 18, independent claim 15 is obvious over Kasichainula in view of DeSteese et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising
encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto (see [0089] teaching encapsulating with EVA, which is an elastomer, which is cited to read on the claimed “encapsulating 

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of DeSteese et al. (U.S. Pub. No. 2008/0173537 A1), as applied to claims 1, 3, 8, 10, and 15 above, and in further view of KO (U.S. Pub. No. 2015/0303358 A1).
With regard to claim 13 and 14, independent claim 8 is obvious over Kasichainula in view of DeSteese et al. under 35 U.S.C. 103 as discussed above.
2O3) powder to enhance thermal conductivity thereof to aid heat transfer across the formed thin-film based thermoelectric module.
However, KO teaches an encapsulant (see [0121]). KO is analogous art because KO, like applicant and Kasichainula, is concerned with encapsulants for thin film semiconductor devices. KO teaches an encapsulant may be silicone having alumina nano-sized particles (see [0118]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicone and nano-size aluminum oxide encapsulant suggested by KO for the elastomer encapsulation of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended purpose, in the instant case an encapsulation material for a thin film semiconductor device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 6, 7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of DeSteese et al. (U.S. Pub. No. 2008/0173537 A1) and Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), as applied to claims 4, 5, 11, 12, 17, and 18 above, and in further view of KO (U.S. Pub. No. 2015/0303358 A1).
With regard to claims 6, 7, 19, and 20, dependent claims 5 and 18 are obvious over Kasichainula in view of DeSteese et al. and Hiroshige et al. under 35 U.S.C. 103 as discussed above.
2O3) powder to enhance thermal conductivity thereof to aid heat transfer across the formed thin-film based thermoelectric module.
However, KO teaches an encapsulant (see [0121]). KO is analogous art because KO, like applicant and Kasichainula, is concerned with encapsulants for thin film semiconductor devices. KO teaches an encapsulant may be silicone having alumina nano-sized particles (see [0118]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicone and nano-size aluminum oxide encapsulant suggested by KO for the elastomer encapsulation of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended purpose, in the instant case an encapsulation material for a thin film semiconductor device, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not properly disclosed in an appropriate prior art reference. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 2, 2021